MEMORANDUM **
Leopoldo Agot Polintan, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we review the IJ’s decision as the final agency determination, see Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence and will reverse the IJ only if the petitioner shows that the evidence compels such a result. Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir.2000). We deny the petition.
Accepting Polintan’s testimony as true, substantial evidence nevertheless supports the IJ’s determination that he does not have a well-founded fear of future persecution by the New People’s Army (“NPA”). Polintan offered no compelling evidence *545that the NPA’s effort to recruit him was based on any knowledge of his political opinions, or that his implicit refusal of the NPA’s job offer would be the basis for future persecution attributed to his political opinions. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Polintan failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Cruz-Navarro, 232 F.3d at 1031.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.